DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 11/29/2021 has been entered.  Claim1, 3 and 5-22 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 08/30/2021, hereinafter NFOA.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under NITROGLYCERIN AB FR 1279770 A, hereinafter Nitro, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made via Nitro, in view of JIANG H CN 104591014 A, hereinafter Jiang.  
In response to applicant’s arguments with respect to claim 1 regarding the modified device of Nitro/Jiang failing to disclose the claim limitation “the apparatus is propped between the first surface and the second surface, and wherein the explosive device supported by the one or more support members is positioned proximal to the second surface”, formerly of claim 21, the examiner respectfully disagrees.  The applicant further argues that the ‘explosive’ of Nitro is not supported by the apparatus as 
In response to applicant’s arguments with respect to claim 1 regarding the modified device of Nitro/Jiang being an improper combination, the examiner respectfully disagrees.  The applicant further argued that Jiang is non-analogous art as it is from the OR the reference(s) are to be reasonably pertinent to the problem faced by the inventor, MPEP2141.01(a) I.  In this example, and as stated in the NFOA [0031], Jiang is reasonably pertinent to the problem faced by the inventor: construction of a straight cylinder linear actuator.  Therefore, Jiang is analogous art to the claimed invention.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under Jelberyd; Leif et al. US 4466354 A, hereinafter Jelberyd, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn 
In response to applicant’s arguments with respect to claim 1 regarding Jelberyd failing to disclose the apparatus is not left for the explosion, said limitation is not claimed in claim 1 and therefore the argument is moot. 
In response to applicant’s arguments with respect to claim 1 regarding the modified device of Jelberyd/Jiang failing to disclose “the device further comprises a sealing element, wherein the sealing element forms a first seal between at least one of the support members and a wall of the base chamber to prevent or reduce leakage of pressurised fluid out of the base chamber”, the examiner agrees.

Claim Objections
Claims 1 is objected to because of the following informalities:  
Claim 1 Ln 17, please amend to --of the based chamber[[.]]; --.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 10-12, 14, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over NITROGLYCERIN AB FR 1279770 A, hereinafter Nitro, in view of JIANG H CN 104591014 A, hereinafter Jiang.  Nitro and Jiang are considered analogous art to the claimed invention because the reference(s) are from the same field of endeavor as the claimed invention (Nitro: blasting, methods of holding positioning explosives); or the reference(s) are reasonably pertinent to the problem faced by the inventor (Nitro and Jiang: construction of a straight cylinder linear actuator).  MPEP2141.01(a) I.
Regarding claim 1, Nitro discloses (Fig. 1) an apparatus for supporting an explosive device (Pg 4 Ln 145-148 states pipe (28) is filled with explosive cartridges) between a first surface (20) and a second surface (12), the apparatus comprising: 
a base member (14) comprising a base member aperture (depicted opening in (14) through which (16) translates) to provide a passage to a base chamber (the portion of (14) connected to fluid line (18)) of the base member; 
one or more support members (16) telescopically receivable through the base member aperture and into the base chamber, wherein the one or more support members support the explosive device (via portions (22, 24)); and 
a fluid aperture (depicted aperture connected to fluid line (18)) to allow pressurized fluid into the base chamber to force the one or more support members towards an extended configuration such that at least part of the one or more support members are telescopically extended out of the base chamber (Pg 2 Ln 53), such that the apparatus is propped between the first surface and the second surface (Pg 2 Ln 46-50), and wherein the explosive device supported by the one or more support members is positioned proximal to the second surface (as depicted, the explosive device is proximal the second surface);
a valve (19) associated with the fluid aperture, wherein the valve is configurable to inhibit flow of pressurised fluid out of the base chamber via the fluid aperture (Pg 2 Ln 48-50).
Nitro fails to explicitly state that the device further comprises a sealing element, wherein the sealing element forms a first seal between at least one of the support members and a wall of the base chamber to prevent or reduce leakage of pressurised fluid out of the base chamber. 
Instead, Nitro is silent on the sealing means of the apparatus, thereby relying 
Jiang discloses (Fig. 2) a base member (10) comprising a base member aperture (depicted opening in (10) through which (40 and 50) translates) to provide a passage to a base chamber (13) of the base member; one or more support members (20, 30, 40, 50) telescopically receivable through the base member aperture and into the base chamber; and a fluid aperture (14) to allow pressurised fluid into the base chamber to force the one or more support members towards an extended configuration such that at least part of the one or more support members are telescopically extended out of the base chamber [0059];
wherein the device further comprises a sealing element (as depicted, there are a plurality of sealing elements of two types, piston ring types on each piston, and support seal elements between the base member and piston rods), wherein the sealing element forms a first seal between at least one of the support members and a wall of the base chamber to prevent or reduce leakage of pressurised fluid out of the base chamber [0056].
Because both Nitro and Jiang teach straight cylinder linear actuator, it would have been obvious to one skilled in the art to substitute one straight cylinder linear actuator for the other to achieve the predictable result of providing a extensible linear actuator support member(s).
Regarding claim 3, Jiang discloses (Fig. 2) the sealing element comprises a piston ring associated with at least one of the support members to form the first seal 

Regarding claim 10, Jiang further discloses (Fig. 2) a base member (10) comprising a base member aperture (depicted opening in (10) through which (40 and 50) translates) to provide a passage to a base chamber (13) of the base member; one or more support members (20, 30, 40, 50) telescopically receivable through the base member aperture and into the base chamber; and a fluid aperture (14) to allow pressurised fluid into the base chamber to force the one or more support members towards an extended configuration such that at least part of the one or more support members are telescopically extended out of the base chamber [0059];
wherein the one or more support members comprises: a first support member (40, 50) comprising a first support aperture (the depicted aperture through which (20, 30) translates) to provide a passage to a first support chamber of the first support member (the depicted chamber between the head of (20, 30) and the head of (40, 50)), wherein the first support chamber is fluidly connected to the base chamber (via 42); and a second support member (20, 30) telescopically receivable through the first support aperture and into the first support chamber, wherein the fluid aperture allows pressurised fluid into the base chamber and the first support chamber to force the first and second support members towards the extended configuration such that at least part of the second support member is telescopically extended out of the first support chamber and at least part of the first support member is telescopically extended out of the base chamber [0057].
Regarding claim 11, Jiang discloses (Fig. 2) a support seal element, wherein 
Regarding claim 12, Nitro discloses (Fig. 1) one or more of the support members (16) and the base members (14) comprise one or more tubular members (depicted as circular tubular members). 
Regarding claim 14, Jiang further discloses (Fig. 2) a base member (10) comprising a base member aperture (depicted opening in (10) through which (40 and 50) translates) to provide a passage to a base chamber (13) of the base member; one or more support members (20, 30, 40, 50) telescopically receivable through the base member aperture and into the base chamber; and a fluid aperture (14) to allow pressurised fluid into the base chamber to force the one or more support members towards an extended configuration such that at least part of the one or more support members are telescopically extended out of the base chamber [0059];
wherein one or more additional members (30, 40), wherein the additional members are telescopically receivable into the base chamber through a second base member aperture of the base member (depicted opening in (10) through which (50) translates), wherein the pressurised fluid into the base chamber forces the one or more additional members towards a second extended configuration [0059].
Regarding claim 15, Nitro discloses (Fig. 1) the second extended configuration of the one or more additional members (30, 50) is towards a direction opposite to the 

Regarding claim 21, Nitro discloses (Fig. 1) a method of positioning the explosive device (28) between a first surface (20) and a second surface (12) comprising: 
attaching the explosive device to the one or more support members (16) of an apparatus according to claim 1 (Pg 2 Ln 60-64); 
positioning the apparatus, with the one or more support members in a retracted configuration, at the first surface (Pg 2 Ln 46-50 states moving towards an extended position at the depicted location of Fig. 1, therefore the device fundamentally is positioned in a retracted position and then extended); and 
introducing pressurised fluid into the base chamber of the apparatus to force the one or more support members towards an extended configuration such that the one or more support members, with the explosive device, extend towards the second surface. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nitro, in view of Jelberyd, in further view of Tremblay; Claude US 5957540 A, hereinafter Claude.  Claude is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (blasting, methods of holding positioning explosives).  MPEP2141.01(a) I.
Regarding claim 13, Nitro discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that one or more of 
Claude discloses (Fig. 1-2) a base member (22) comprising a base member aperture (depicted opening in (22) through which (23) translates) to provide a passage to a base chamber (the hollow inner portion of (22)) of the base member; one or more support members (23) telescopically receivable through the base member aperture and into the base chamber;
wherein one or more of the support members and the base members are polymer members for the purpose of obtaining the best possible results at low cost (Col 2 Ln 30-38).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Nitro, by providing one or more of the support members and the base members are polymer members, as taught by Claude, for the purpose of obtaining the best possible results at low cost.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nitro, in view of Jelberyd, in further view of Vicuna Marin; Mario et al. US 20170241758 A1, hereinafter Vicuna.  Vicuna is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (blasting, methods of holding positioning explosives).  MPEP2141.01(a) I.
Regarding claim 16, the modified device of Nitro/Jiang discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the device further comprises an extension, wherein the extension is located at the base member, or the one or more additional members, and wherein the extension is 
Vicuna discloses (Fig. 1-7) a base member (cylinder portion of (5)); one or more support members (rod portions of (5)) telescopically receivable through the base member;
an extension(3), wherein the extension is located at the base member, or the one or more additional members, and wherein the extension is structurally weaker that the base, support members, or additional members such that on excess pressure in the base chamber the extension compresses before structural failure of the base member, support members, or additional members ([0040] discloses the spring enables an angle adjustment up to 20 degrees and is depicted as located on the one or more additional members).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the modified device of Nitro/Jiang, by providing an extension structurally weaker than the base, as taught by Vicuna, for the purpose of enabling an angle adjustment between the base and adjacent surface(s) (automatically adjust for ‘non-perfect’ alignment).

Allowable Subject Matter
Claims 5-9, 17-20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 
Regarding claims 5 and 22, the modified device of Nitro/Jiang fails to explicitly state that the apparatus further comprises an interface at the base member, wherein the interface is selectively connectable to an interface head associated with a mining machine.
Further modification of the device of Jelberyd to comprise the claimed limitation cannot be performed without improper hindsight bias.

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW WIBLIN/Examiner, Art Unit 3745    

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745